Citation Nr: 0937430	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-39 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to April 1978.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   rating determination of the RO.  

The Veteran appeared at a hearing before a Hearing Officer at 
the RO in February 2008.  A transcript of the hearing is of 
record.  



FINDING OF FACT

The Veteran currently is not shown to a bilateral hearing 
loss disability for VA  compensation purposes.  



CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's status has been substantiated.  The Board notes 
that in an April 2007 letter, the RO provided the Veteran 
with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  

The letter also told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letter also told him to submit relevant evidence in his 
possession.  

The letter also told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.  

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in the April 
2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here.  

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded a VA examination.  

The Board notes that subsequent to the issuance of the last 
supplemental statement of the case, additional service 
treatment and VA records were associated with the claims 
folder.  The service treatment records that were associated 
with the claims folder, while containing the results of 
audiological evaluations performed during service, do not 
demonstrate a hearing loss as defined by VA regulations.  

The VA treatment records associated with the claims folder do 
not contain any reference to or demonstrate any current 
hearing loss as defined by VA regulations.  

Based upon the foregoing, no further action is necessary to 
assist the Veteran in substantiating the claim.  


Hearing Loss

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing 
loss, will be presumed to have been incurred in service if 
they become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A review of the Veteran's service treatment records reveals 
that at the time of his February 1968 enlistment examination, 
the Veteran had decibel level readings of 5, 0, 5, 0 and 5 in 
the right ear and 10, 5, 0, 10, and 15 in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  (NOTE: Prior to 
November 1967, audiometric results were reported in standards 
set forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI). 

Although the February 1968 examination was conducted after 
November 1967, the report indicates ASA standards were used; 
therefore, in order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards).

At the time of a March 1970 audiological evaluation, the 
Veteran had decibel level readings of 5, 0, 0, 0, and 10 in 
the right ear and 10, 5, 0, 5, and 10 in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  

At the time of an August 1971 examination, the Veteran had 
decibel level readings of 5, 0, 0, 0, and 5 in the right ear 
and 10, 0, 5, 5, and 10 in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  On an August 1971 report of medical 
history, the Veteran checked the "no" box when asked if he 
had or had ever had hearing loss.  

At the time of the Veteran's April 1972 discharge and 
enlistment examination, decibel level readings of 10, 0, 0, 
5, and 10 in the right ear and 10, 5, 5, 10, and 15 in the 
left ear were reported at 500, 1000, 2000, 3000, and 4000 
Hertz.  

At the time of a September 1975 audiological evaluation, the 
Veteran had decibel level readings of 10, 5, 0, and 10 in the 
right ear and 5, 0, 0, and 10 in the left ear at 500, 1000, 
2000, and 4000 Hertz.  

During an August 1977 audiological evaluation, the Veteran 
was found to have decibel level readings of 15, 10, 5, 0, and 
5 in the right ear and 20, 10, 5, 5, and 15 in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of the Veteran's March 1978 service separation 
examination, he was found to have decibel level readings of 
20, 20, 20, 15, and 25 in the right ear and 25, 15, 20, 10, 
and 20 in the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz.  

On his March 1978 report of medical history, the Veteran 
checked the "yes" box when asked if he had or had ever had 
hearing loss.  In the notes section, it was indicated that 
the Veteran had had high frequency hearing loss for the past 
3 or 4 years.  

In March 2007, the Veteran requested service connection for 
bilateral hearing loss.  

In June 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  The examiner indicated that the 
claims folder was available for review.  The Veteran reported 
that he was an aircraft mechanic for 10 years while in 
service.  He stated that he wore hearing protection most of 
the time.  He also reported that there was a series of 
explosions on the ship he was on which were extremely loud 
and caused discomfort.  

The Veteran's post-service noise exposure included working at 
an iron works company.  He also noted having served in the 
Reserve for five years as an aircraft mechanic.  He did some 
hunting and used a chainsaw, both without wearing ear 
protection.  

An audiological evaluation performed at that time revealed 
decibel level readings of 5, 5, 5, 15, and 25 in the right 
ear and 5, 5, 10, 15, and 20 in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.  

The examiner indicated that in both ears, hearing sensitivity 
was within normal limits from 500 to 4000 Hertz.  The 
examiner stated that the entire claims folder had been 
reviewed.  It was noted that at the time of the March 1978 
service separation examination, a mild hearing loss was found 
to be present in both ears at 6000 Hertz.  However, at the 
present time, hearing sensitivity was noted to be within 
normal limits for rating purposes.  

At the time of his February 2008 hearing, the Veteran 
reported developing hearing problems while in service as a 
result of being around jets quite often.  He also noted 
having worked as an aircraft mechanic for five years while in 
the reserve.  He further testified as to having been exposed 
to loud noises when an explosion occurred aboard the ship he 
was on.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed);

The United States Court of Appeals for the Federal Circuit 
has held that for purposes of showing a current disability, 
there must be evidence of the disability at the time of the 
claim for VA compensation, as opposed to some time in the 
past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

There was no showing of a hearing loss disability at the time 
of the Veteran's claim in March 2007, and there has been no 
such showing since that time.  

As the Veteran has pointed out, he has a history of in-
service noise exposure; however, absent a showing of current 
disability, service connection cannot be granted.  

The competent evidence, consisting of audiology examinations, 
is to the effect that the Veteran does not currently have 
hearing loss as defined in 38 C.F.R. § 3.385.  

Because a current disability has not been demonstrated, the 
presumptions referable to chronic diseases could not serve to 
establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.  

There is no current competent evidence of hearing loss within 
the meaning of 38 C.F.R. § 3.385.  



ORDER

The claim of service connection for a bilateral hearing loss 
is denied under the law.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


